STREITFELD, JEFFREY R„ Associate Judge.
In this appeal from the trial court’s denial of Appellant’s Motion for Civil Contempt/Enforcement for non-payment of child support, the record before us demonstrates that the safeguards mandated by the Florida Family Law Rules of Procedure were not followed.
The trial court referred the Motion to a General Magistrate pursuant to Rule 12.490. The General Magistrate conducted an evidentiary hearing, but failed to file a Report and Recommendations and an Order. Yet, the trial court proceeded to deny Appellant’s Motion, and modified Ap-pellee’s child support obligation without the filing of a Petition or Notice of Hearing, apparently relying on the evidence presented to the General Master.
Failure to follow the procedures established by Rule 1.490 constitutes an abuse of discretion. Richardson v. Starling, 56 So.3d 866 (Fla. 1st DCA 2011). Appellant was not provided with a Report and an opportunity to file Exceptions. Modification of the Appellee’s child support obligations .without the filing of a Petition constitutes a denial of due process.
Given the passage of time, we reverse and remand for further proceedings, including an evidentiary hearing de novo.

Reversed and Remanded for proceedings consistent with this opinion.

STEVENSON and GROSS, JJ., concur.